Exhibit 16.1 March 29, 2011 Securities and Exchange Commission 100 F. Street Washington, D.C. 20549 Re: Oro East Mining Incorporated f/k/a Accelerated Acquisitions I, Inc. Commission File #: 000-53136 We have read the statements that we understand Oro East Mining Incorporated, f/k/a Accelerated Acquisitions Inc. will include in Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with any other statement made in Item 4.01 of such report. Sincerely, /s/ Paritz & Company, P.A. Paritz & Company, P.A.
